Citation Nr: 1046914	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.  He was awarded the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in pertinent part, denied the current appellate 
claim.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2009.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In August 2009, the Board remanded this case for further 
evidentiary development to include additional opinion regarding 
the Veteran's contention of secondary service connection.  The 
record reflects that this requested opinion was promulgated via a 
September 2009 VA examination, with a November 2009 addendum.  
All other development directed by the August 2009 remand appears 
to have been completed.  Thus, a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

As an additional matter, the Board notes that in 2010, the 
Veteran submitted a written statement noting that he 
wanted to pursue a claim for an increased rating 
associated with his hearing loss disability.  He submitted 
medical evidence as well.  Because this matter is not on 
appeal, it is referred to the RO for any action deemed 
appropriate. 


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  Hypertension was noted at the time of the Veteran's entry 
into active service, and did not increase in severity during the 
course of this service.

3.  After resolving all doubt in the Veteran's favor, the record 
shows that the Veteran's hypertension was aggravated by his 
service-connected PTSD.


CONCLUSION OF LAW

Service connection is warranted for hypertension as secondary to 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

For the reasons stated below, the Board finds that service 
connection is ultimately warranted for the Veteran's hypertension 
as secondary to his service-connected PTSD.  Therefore, no 
further discussion of the VCAA is warranted in this case as any 
deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes with respect to the hypertension claim that 
the term "hypertension" means persistently high arterial blood 
pressure, and by some authorities, the threshold for high blood 
pressure is a reading of 140/90.  See Dorland's Illustrated 
Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is predominantly 
90 or greater, and isolated systolic hypertension means that the 
systolic pressure is predominantly 160 or greater with a 
diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  As such, specific medical testing is 
required to confirm the presence of hypertension, and it is not 
the type of condition which is subject to lay observation without 
this testing.

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
or more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Under the VA Schedule for 
Rating Disabilities a 10 percent rating is assigned for 
hypertension where diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more or for an 
individual with a history of diastolic pressure of 100 or more 
who requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnostic Code 7101.

Initially, the Board observes that review of the Veteran's 
service treatment records note a diagnosis of hypertension at the 
April 1968 pre-induction examination.  The report indicates that 
the Veteran's blood pressure reading was 140/108 at the time of 
the examination, and the physician diagnosed him with 
hypertension.  In short, hypertension was noted at the time of 
his entry into active service.

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the physician who conducted the pre-induction 
examination requested that the Veteran undergo a three day blood 
pressure check with a local medical doctor (LMD).  Blood pressure 
readings in June 1968 were noted as being 110/88 and 112/82.  At 
the August 1969 new health records examination, the Veteran's 
blood pressure reading was 124/80, and he reported a history of 
high blood pressure on his August 1969 report of medical history. 
Service treatment records thereafter reflect no complaints, 
treatment, or diagnosis of high blood pressure.  Upon separation, 
the Veteran reported high blood pressure on his November 1970 
report of medical history; however, the blood pressure reading 
taken during the separation examination was 122/76.  As such, 
these records reflect that the Veteran's hypertension actually 
improved during the course of his active service; i.e., it did 
not increase in severity.

The Board further notes that the Veteran has not contended his 
hypertension was aggravated during his active service.  Rather, 
his contention is that it was aggravated as a result of his 
service-connected PTSD.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The impact one disability has upon another is not something 
subject to lay observation; a lay person can describe visible 
symptomatology, and whether an injury occurred, but cannot relate 
whether one disability caused or permanently aggravated another.  
Such a relationship is of the type that competent medical 
evidence is required, and nothing in the record indicates the 
Veteran has the requisite knowledge, skill, experience, training, 
or education to render a medical opinion.  See 38 C.F.R. § 
3.159(a)(1).  Moreover, this finding is supported by the recent 
holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in 
which the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in the context of a claimant contending 
secondary service connection that the Veteran's own conclusory 
generalized statement that his service illness caused his present 
medical problems was not enough to entitle him to a medical 
examination.  This holding is of particular relevance to the 
instant case as the claimant in Waters contended his diabetes 
mellitus and hypertension were secondary to his in-service 
schizophrenia; i.e., the facts of this case are similar.  If such 
a contention was not sufficient to warrant a medical examination, 
it is clear that it is not sufficient to warrant a grant of 
service connection.

Despite the foregoing, the Board notes that there is competent 
medical evidence of record which both supports and refutes the 
Veteran's contention of secondary service connection.  For 
example, in support of his claim, the Veteran submitted an April 
2009 VA medical statement, wherein a VA psychiatric nurse 
practitioner concluded that it is common for PTSD patients to 
develop cardiovascular problems "such as elevated blood pressure 
. . . ."  

In this case, the Board has already determined that the Veteran's 
hypertension pre-existed his active service.  Therefore, it was 
clearly not caused by his service-connected PTSD.  However, the 
wording of this statement is such that it does encompass the 
possibility that hypertension can be aggravated by PTSD, since if 
it is sufficient to actually cause such a disability it must also 
have the ability to aggravate it.  Moreover, the Board finds it 
unlikely that the aforementioned VA psychiatric nurse 
practitioner would issue a statement in this case unless she 
believed there was a relationship between this Veteran's PTSD and 
hypertension.

The Board also notes that this opinion is supported, in part, by 
a May 2008 VA medical examination.  Although the examiner opined 
that it was less likely as not that the Veteran's hypertension 
was caused by or as a result of his service-connected PTSD, it 
was also acknowledged that severe PTSD in rare occasion may and 
most of the time may not cause hypertension.  Inasmuch as the 
Veteran is rated as 100 percent disabled due to his PTSD, the 
Board finds that it does constitute "severe" PTSD for purposes 
of this case.  Moreover, the May 2008 VA examiner's rationale for 
the negative medical opinion was that most patients with PTSD do 
not have hypertension.  Nevertheless, this does not eliminate the 
possibility that the Veteran is one of the exceptions to that 
general rule.

The Board acknowledges that the Veteran has submitted statements 
documenting that his blood pressure is elevated when he 
experiences anxiety.  However, it is not clear whether these 
statements document temporary flare-ups, or the type of permanent 
increase in severity beyond normal progression necessary for a 
finding of secondary aggravation.  

Finally, the Board observes that the September 2009 VA 
examination, and November 2009 addendum, are not in any way 
models of clarity.  The examiner noted that the Veteran's 
hypertension did not pre-exist service and was diagnosed 23 years 
after the service.  However, the Board has already determined 
that the hypertension was a pre-existing disability noted at the 
time of entry into active service.  The examiner also stated that 
it was as likely as not that the Veteran's hypertension was 
caused by or aggravated by PTSD.  The examiner then suggested 
that because the Veteran was 62 years old it was unlikely for 
hypertension to be diagnosed 23 years after PTSD in service. 

Nonetheless, given the April 2009 VA psychiatric nurse 
practitioner's statement, which supports a finding that there is 
some relationship between the Veteran's service-connected PTSD 
and his hypertension and the May 2008 VA examiner's opinion, 
which supports the position that cases of severe PTSD can, in 
rare occasions, cause hypertension, service connection on a 
secondary basis is warranted.  The Board has already acknowledged 
that the Veteran does have severe PTSD for purposes of this case, 
and that if PTSD can cause hypertension it can also aggravate it.  
When construing the 2009 medical opinion in a light most 
favorable to the Veteran, the Board finds that the examiner does 
state that the Veteran's hypertension is aggravated by his PTSD.  
Finally, nothing in the record, including the opinions of the May 
2008 and September 2009 VA examiners, explicitly rules out 
secondary aggravation in this case.

The Board acknowledges that this evidence is not perfect.  
However, in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court 
noted that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is not 
a condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Further, in Gilbert, 
supra, the Court stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  In Gilbert the Court 
specifically stated that entitlement need not be established 
beyond a reasonable doubt, by clear and convincing evidence, or 
by a fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  

Based on the facts of this case, the Board finds that the 
evidence regarding secondary aggravation is in relative 
equipoise.  Therefore, resolving all reasonable doubt in favor of 
the Veteran, the Board finds that he is entitled to a grant of 
service connection for his hypertension as secondary to his 
service-connected PTSD.


ORDER

Entitlement to service connection for hypertension, as secondary 
to his service-connected PTSD, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


